Citation Nr: 1716665	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  11-08 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include Post-Traumatic Stress Disorder (PTSD), depression, and anxiety disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and Veteran's Daughter


ATTORNEY FOR THE BOARD

S. Schlack, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from December 1967 to December 1969 as an infantryman during the Vietnam War. 

This matter comes before the Board of Veterans' Appeals (Board) from a December 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In March 2017, the Veteran testified before the undersigned Veterans Law Judge, in Washington, D.C., via videoconference from the RO in Cleveland, Ohio.  A transcript of the hearing has been associated with the claims file.


FINDING OF FACT

The Veteran's current psychiatric disorder, which manifested approximately 34 years after discharge from service, is not etiologically related to the Veteran's active service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include PTSD, depression, and anxiety disorder, has not been met.  38 U.S.C.A. § 1110, 1111, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).




	(CONTINUED ON NEXT PAGE)





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veteran's Claims Assistant Act of 2000 (VCAA) describes VA's duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. § 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The record includes an original VCAA notice dated October 2009.  Furthermore, VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits as all relevant and known service treatment records and post-service medical records have been associated with the claims file.  At the hearing in March 2017, the Veteran indicated that he had received private medical treatment regarding panic attacks beginning approximately in 1988.  The Veteran indicated that he did not discuss his military service at the time of that treatment.  The Veteran and his representative indicated that they did not wish to have the record open to attempt to obtain those records.  Based on the testimony, those records are not relevant and need not be obtained.  The Veteran was also afforded an adequate VA examination to assess Veteran's psychological disorder.  Therefore, the duties to notify and assist have been met.

Service Connection for Psychological Disorder

The Veteran contends that he has an acquired psychiatric disorder caused by his service in the Vietnam War.  The Veteran served as an infantryman in the conflict and earned a Combat Infantryman Badge.  

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

 In order to establish service connection for the claimed disorder, there must be 
 (1) competent evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection for PTSD specifically requires the presence of three particular elements: (1) a current medical diagnosis of PTSD; (2) medical evidence of a causal nexus between current symptomatology and a claimed in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor actually occurred. 38 C.F.R. § 3.304(f). 

For the purposes of establishing service connection medical evidence diagnosing PTSD must be in accordance with 38 C.F.R. § 4.125(a) (2016), which refers to the American Psychiatric Association Diagnostic and Statistical Manual for Mental Disorders (DSM) as the source of criteria for the diagnosis of claimed psychiatric disorders. 

A personality disorder is not a disability for which service connection may be granted; rather, it is considered a constitutional or developmental abnormality.  See 38 C.F.R. § 3.303(c); 4.127.  However, evidence of additional disability resulting from a mental disorder that is superimposed upon a congenital or developmental defect such as a personality disorder during service may be service-connected.  Id.  

The record shows that the Veteran has been treated for a psychiatric disorder.  In private medical records received in August 2008, the Veteran sought mental health treatment throughout 2003.  In March 2003, the Veteran reported problems sleeping.  He was administered the Mississippi Scale for Combat Related PTSD and scored a 65, which is "significantly below cutoff scores of 100 for PTSD and scores of 86 for significant symptoms of psychological distress."  In July 2003, the Veteran reported sadness concerning the death of his daughter.  

In private medical records received in October 2009, the Veteran is reported to have a clear memory of events that occurred in Vietnam and Veteran reported being nervous two months prior to transfer from Vietnam and placed in a non-combat area.  The Veteran reported that he becomes emotional watching news of current wars or Vietnam but did not have intrusive thoughts.  Veteran reported feeling depressed when having financial difficulties.  The Veteran reported specifically that he had friends who were killed in combat but that he did not have traumatic symptoms.  The examiner noted "no PTSD found."  

In VA medical records received in October 2009, it is recorded that in February 2003 the Veteran experienced stressors of being laid off and from coping with his daughter's leukemia.  In March 2003, the Veteran denied any trauma in Vietnam.

In VA medical records received in September 2016, the Veteran received treatment for psychiatric disorders with diagnoses of panic disorder, agoraphobia, adjustment disorder, depression, and anxiety.  In October 2010, the record notes that the Veteran has struggled with depression and anxiety since 2003 with stressors including the death of his daughter and unemployment.  In December 2010, the Veteran reported issues with insomnia, and, in March 2011 the Veteran was receiving prescription medicine for depression and panic attacks.

The Veteran underwent a VA psychiatric examination in January 2016.  The Veteran denied mental health treatment before or during service.  The Veteran identified that he started having panic attacks about sixteen or seventeen years prior but could not identify a trigger.  The examiner noted that review of the record showed treatment for panic attacks.  It was noted that these attacks had begun 4 years prior (presumably 1999).  There were no suggestions in the records that his panic disorder was related to any known or reported military events. Instead, his panic attacks were precipitated by various life events and circumstances such as financial problems, unemployment and the illness of a family member.  The examiner indicated that the Veteran had been diagnosed in December 2009 with panic disorder with agoraphobia and dysthymia.  There was no evidence of PTSD.  The examiner noted that the Veteran's record indicated that the psychiatric symptoms were attributed to the Veteran's daughter's leukemia treatment and death and the Veteran's finances.  The examiner opined that the Veteran's acquired psychiatric disorder was less likely than not caused by service.

It is noted that the Veteran submitted a statement to VA in March 2011 that he experiences panic attacks in large crowds, doesn't like loud noises, and has nightmares of traumatic events in Vietnam.  The Veteran attributes these symptoms to PTSD and his military service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case, the etiology of an acquired psychiatric disorder, falls outside the realm of common knowledge of a lay person.  

Further, the Board must acknowledge that the medical record contains no evidence that the Veteran's psychiatric symptoms were caused by service.  The record repeatedly asserts that the psychiatric symptoms are caused by the understandably traumatic loss of the Veteran's daughter and financial stressors.  

The Veteran stated during his Board hearing that he has never discussed his military service with his health care providers.  However, reports from VA and private medical providers indicate that issues regarding the Veteran's service and trauma experienced during service have been raised and that PTSD specifically has been considered by the Veteran's medical providers.  However, no medical provider has diagnosed the Veteran with PTSD.  Further, the Veteran's medical providers have continually contributed the Veteran's psychiatric condition to his daughter's death and to financial stressors.  Therefore, the Board finds that the record does not support a nexus between the Veteran's psychiatric disorder and his active military service.  Thus, the elements for service connection have not been met.

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine cannot be applied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinksi, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for an acquired psychological disorder, to include PTSD, depression, and anxiety disorder, is denied.



____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


